Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 6/2/2022 under the AFCP 2.0 pilot program, has beenfully considered.  An interview was scheduled, on 6/13/2022 at 8:30 AM, to discuss amendments to place the application in condition for allowance. However, Applicant’s Attorney (Ashley Pezzner) did not call at the scheduled time.  Examiner contacted the office of Attorney a few minutes after the scheduled time and was advised that no one by that name works at the firm.  Given that application is not in condition for allowance, the amendment has not been entered.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764